Exhibit 10.16

 

2012 RESTRICTED STOCK PLAN FOR DIRECTORS OF

AMPHENOL CORPORATION

 

RESTRICTED SHARE AWARD AGREEMENT

 

Payment for Shares

 

No cash payment is required for the shares of Amphenol common stock you receive
under this Agreement.  You are receiving these shares in consideration for
services rendered by you.

 

 

 

Vesting

 

The Restricted Shares that you are receiving under this Agreement will vest as
shown in the Notice of Restricted Share Award (the “cover sheet”).

 

No additional shares will vest after your service as a director has terminated,
unless your service terminates because of your death or Permanent Disability.

 

 

 

Forfeiture

 

If your service as a director of Amphenol terminates for any reason other than
your death or Permanent Disability, then your shares will be forfeited to the
extent that they have not vested before the termination date and do not vest as
a result of termination.  This means that the Restricted Shares will immediately
revert to Amphenol.  You will receive no payment for Restricted Shares that are
forfeited.

 

 

 

Death or Permanent Disability

 

Your Restricted Shares will vest immediately if your service as a director of
Amphenol terminates due to your death or Permanent Disability.

 

“Permanent Disability” means that you are unable, by reason of illness or
injury, to perform substantially all of your duties as a director of Amphenol
for the remainder of your current term.  The Committee determines when your
service as a director terminates due to Permanent Disability.

 

 

 

Change of Control

 

Your Restricted Shares will vest immediately in the event of a Change of Control
(as defined under the Plan).

 

 

 

Stock Certificates

 

The certificate for the Restricted Shares will bear a special legend referring
to the forfeiture restrictions.  In addition to or in lieu of imposing the
legend, Amphenol may hold the certificates in escrow during the vesting period. 
After your Restricted Shares vest, Amphenol will release to you a non-legended
certificate for your vested shares.

 

1

--------------------------------------------------------------------------------


 

Stockholder Rights

 

During the period of time between the date of grant and the date the Restricted
Shares become vested, you will have all the rights of a stockholder with respect
to the Restricted Shares except for the right to transfer the Restricted Shares,
as set forth in this Agreement.  Accordingly, you will have the right to vote
the Restricted Shares and to receive any cash dividends paid with respect to the
Restricted Shares.  However, if the cover sheet provides for dividend
reinvestment, all cash dividends payable on your Restricted Shares prior to
vesting will be reinvested in additional Restricted Shares.  Such additional
Restricted Shares will be subject to the same terms and conditions as the
original Restricted Shares awarded under this Agreement.

 

 

 

Transfer of Shares

 

Until your Restricted Shares become vested, you may not sell, transfer, assign,
pledge or otherwise dispose of the Restricted Shares.  You may, however,
designate a beneficiary to receive any of your Restricted Shares that become
vested because of your death.

 

After your Restricted Shares become vested, you may transfer the shares in the
same manner, and subject to the same restrictions, as apply to any other
Amphenol shares that you own.

 

 

 

Restrictions On Resale

 

By signing the cover sheet of this Agreement, you agree not to sell any Amphenol
shares at a time when applicable laws, Amphenol policies or an agreement between
Amphenol and its underwriters prohibit a sale.  This restriction will apply as
long as you are a director of Amphenol.

 

 

 

No Retention Rights

 

Neither your award nor this Agreement gives you the right to be elected as, or
to be nominated for election as, a director of Amphenol or to remain a director
of Amphenol.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Amphenol
shares, the number of shares covered by this Agreement may be adjusted pursuant
to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice of law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the 2012 Restricted Stock Plan for Directors of Amphenol Corporation
(the “Plan”) is incorporated in this Agreement by reference and attached to this
Agreement. All capitalized terms not defined in this Agreement are subject to
definition under the Plan. If there is any discrepancy between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall control.

 

2

--------------------------------------------------------------------------------


 

 

 

This Agreement, cover sheet and the Plan constitute the entire understanding
between you and Amphenol regarding this award. Any prior agreements, commitments
or negotiations concerning this award are superseded. This Agreement may be
amended by the Committee without your consent; however, if any such amendment
would materially impair your rights or obligations under the Agreement, this
Agreement may be amended only by another written agreement, signed by you and
Amphenol.

 

By signing the cover sheet of this Agreement, you agree to all
of the terms and conditions described above and in the Plan.

 

3

--------------------------------------------------------------------------------